
	
		III
		110th CONGRESS
		2d Session
		S. RES. 650
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2008
			Mr. Reed (for himself,
			 Mr. Baucus, Mr.
			 Whitehouse, and Mr. Tester)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 18
			 (legislative day, September 17), 2008
			 Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the importance of National
		  Neighbor Day, National Good Neighbor Day, and National Neighborhood
		  Day.
	
	
		Whereas
			 gestures of welcoming and kindness between neighbors foster community peace,
			 harmony, and understanding;
		Whereas
			 being good neighbors to those around us encourages mutual respect and
			 friendship;
		Whereas
			 neighborhoods facilitate positive civic engagement and enhance the foundation
			 of an effective and more caring society;
		Whereas
			 National Neighbor Day, celebrated annually on the Sunday before Memorial Day
			 weekend in May, was first celebrated in 1993 in Westerly, Rhode Island, to
			 promote equality, dignity, and respect and to encourage love of one’s
			 neighbor;
		Whereas
			 National Good Neighbor Day, celebrated annually on the fourth Sunday of
			 September, was first celebrated in the 1970s in Lakeside, Montana, to place a
			 greater emphasis on the importance of community and being a good neighbor;
			 and
		Whereas
			 National Neighborhood Day, celebrated annually on the third Sunday of
			 September, was first celebrated in Providence, Rhode Island, to inspire, build,
			 and sustain neighborhood relationships and foster civic engagement: Now,
			 therefore, be it
		
	
		That the Senate calls upon the people of
			 the United States and interested groups and organizations—
			(1)to celebrate the goals of National Neighbor
			 Day, National Good Neighbor Day, and National Neighborhood Day in 2008;
			 and
			(2)to undertake appropriate ceremonies,
			 events, and activities associated with those goals.
			
